Citation Nr: 1124403	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  11-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified at a hearing at the Pittsburgh RO.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the record and finds that additional development of the evidence is warranted.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  The Board notes that the record indicates diagnoses of adjustment disorder with depressed mood and depressive disorder.  The June 2010 examiner indicated that the Veteran's depression was not related to his military service.  However, no rationale was provided for this conclusion.  Moreover, 
the RO has not adjudicated the Veteran's claim to include any psychiatric disabilities other than PTSD.  Therefore, the Board finds that the Veteran's claim must be remanded for further adjudication of his claim for service connection for an acquired psychiatric disability.

Finally, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran and not already associated with the claims file, including any ongoing medical records from the VA Healthcare System Heinz Division.

2.  Following the above, return the claims file to the VA examiner who evaluated the Veteran in June 2010 (if he is not available then another comparably qualified examiner may respond instead).  The examiner should provide rationale for the conclusion that the Veteran's depressive disorder is not related to active service.  If a new examiner is reviewing the file, then he or she should state their opinion as to whether it is at least as likely as not that any acquired psychiatric disorder is related to active service.  Again, a clear rationale is required.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter, readjudicate the claim to specifically include an acquired psychiatric disorder to include PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


